                                                                                                      FILED
                                                                                             2020 Apr-09 AM 10:07
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                         WESTERN DIVISION

    MARTIN RANDAL CHAMPION,                      )
                                                 )
         Plaintiff,                              )
                                                 )
    v.                                           )    Case No.: 7:19-cv-00055-JEO
                                                 )
    ANDREW SAUL, Commissioner of                 )
    Social Security,                             )
                                                 )
         Defendant.                              )


                              MEMORANDUM OPINION

         Plaintiff Martin Randal Champion appeals from the decision of the

Commissioner of the Social Security Administration (the “Commissioner”) denying

his application for disability insurance benefits (“DIB”) under the Social Security

Act. (Doc. 1). 1 Mr. Champion timely pursued and exhausted his administrative

remedies, and the Commissioner’s decision is ripe for review. For the reasons

discussed below, the Court finds that the Commissioner’s decision is due to be

affirmed. 2



1
  References herein to “Doc(s). __” are to the document numbers assigned by the Clerk of the
Court to the pleadings, motions, and other materials in the court file, as reflected on the docket
sheet in the court’s Case Management/Electronic Case Files (CM/ECF) system.
2
 The parties have consented to the exercise of full dispositive jurisdiction by a magistrate judge
pursuant to 28 U.S.C. § 636(c). (Doc. 10).
I. Procedural History

       Mr. Champion was forty-seven years old at the time of the decision in this

case. He completed the tenth grade in high school, but obtained his GED later. His

past work experience includes as an electrician and maintenance electrician. (R.

57).3 He alleges that he is unable to work because of several medical conditions,

including bipolar disorder, social phobia, generalized anxiety disorder, degenerative

changes of the lumbar spine, status post-cervical fusion at C6-7, and restless leg

syndrome. (R. 17).

       Mr. Champion initially allege he became disabled on December 18, 2013. (R.

181-84). He amended that date to March 22, 2014. 4 (R. 14 5). When the Social

Security Administration (“SSA”) denied his claims initially, (R. 15), Mr. Champion

requested a hearing before an Administrative Law Judge (“ALJ”), (id.). A video

hearing was held on November 29, 2017. (Id.). Following the hearing, the ALJ

denied his claim. (R. 16-27). Mr. Champion appealed the decision to the Appeals

Council (“AC”). After reviewing the record, the AC declined to further review the

ALJ’s decision.       (R. 1-6).     That decision became the final decision of the

Commissioner and is now ripe for review. See Frye v. Massanari, 209 F. Supp. 2d



3
  References to “R.__” are to the electronic record found at documents 8-1 to 8-11. The page
references are to the numbers in the lower right-hand corner of each document.
4
 He also received a prior unfavorable decision for the period of July 15, 2009, through March 21,
2014. (R. 15, 68-77).

                                               2
1246, 1251 (N.D. Ala. 2001) (citing Falge v. Apfel, 150 F.3d 1320, 1322 (11th Cir.

1998)).

II. Statutory and Regulatory Framework

      To establish his eligibility for disability benefits, a claimant must show “the

inability to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death

or which has lasted or can be expected to last for a continuous period of not less than

twelve months.” 42 U.S.C. §§ 416(i)(1)(A), 423(d)(1)(A); see also 20 C.F.R. §

404.1505(a). Plaintiff’s disability status expired on June 30, 2014. (R. 17). Thus,

he had to show that he was disabled before that date to be eligible for DIB. (R. 203).

Accordingly, this Court’s review is for the period from March 22, 2014, through

June 30, 2014.

      The Social Security Administration employs a five-step sequential analysis to

determine an individual’s eligibility for disability benefits. 20 C.F.R. § 416.920(b).

First, the Commissioner must determine whether the claimant is engaged in

“substantial gainful activity.” Id. “Under the first step, the claimant has the burden

to show that []he is not currently engaged in substantial gainful activity.” Reynolds-

Buckley v. Comm’r of Soc. Sec., 457 F. App’x 862, 863 (11th Cir. 2012). 5 If the


5
  Unpublished opinions of the Eleventh Circuit Court of Appeals are not considered binding
precedent; however, they may be cited as persuasive authority. 11th Cir. R. 36-2.


                                            3
claimant is engaged in substantial gainful activity, the Commissioner will determine

the claimant is not disabled. At the first step, the ALJ determined Mr. Champion

did not engaged in substantial gainful activity during the relevant period. (R. 17).

          If a claimant is not engaged in substantial gainful activity, the Commissioner

must next determine whether the claimant suffers from a severe physical or mental

impairment or combination of impairments that has lasted or is expected to last for

a continuous period of at least twelve months. 20 C.F.R. § 404.1520(c) & 404.1522.

An impairment “must result from anatomical, physiological, or psychological

abnormalities which can be shown by medically acceptable clinical and laboratory

diagnostic techniques.” See 42 U.S.C. § 423(d)(3). Furthermore, it “must be

established by medical evidence consisting of signs, symptoms, and laboratory

findings, not only by [the claimant’s] statement of symptoms.” Id.; see also 42

U.S.C. § 423(d)(3). An impairment is severe if it “significantly limits [the

claimant’s] physical or mental ability to do basic work activities . . . .” 20 C.F.R. §

404.1520(c).6 “[A]n impairment can be considered as not severe only if it is a slight



6
    Basic work activities include:

          (1) [p]hysical functions such as walking, standing, sitting, lifting, pushing, pulling,
          reaching, carrying, or handling; (2) [c]apacities for seeking, hearing, and speaking;
          (3) [u]nderstanding, carrying out, and remembering simple instructions; (4) [u]se
          of judgment; (5) [r]esponding appropriately to supervision, co-workers and usual
          work situations; and (6) [d]ealing with changes in a routine work setting.

20 C.F.R. § 404.1522(b).

                                                    4
abnormality which has such a minimal effect on the individual that it would not be

expected to interfere with the individual’s ability to work, irrespective of age,

education, or work experience.” Brady v. Heckler, 724 F.2d 914, 920 (11th Cir.

1984); see also 20 C.F.R. § 404.1521(a). A claimant may be found disabled based

on a combination of impairments, even though none of his individual impairments

alone is disabling. 20 C.F.R. § 404.1520(a)(4)(ii). The claimant bears the burden of

providing medical evidence demonstrating an impairment and its severity. Id. at §

416.912(a). If the claimant does not have a severe impairment or combination of

impairments, the Commissioner will determine the claimant is not disabled. Id. at §

416.920(a)(4)(ii) and (c). At the second step, the ALJ determined Mr. Champion

has the following severe impairments: degenerative changes of the lumbar spine,

anxiety, status post-cervical fusion at C6-7, restless leg syndrome, and bipolar

disorder. (R. 17).

      If the claimant has a severe impairment or combination of impairments, the

Commissioner must then determine whether the impairment meets or equals one of

the “Listings” found in 20 C.F.R. Part 404, Subpart P, Appendix 1. 20 C.F.R. §

404.1520(a)(4)(iii) & (d). The claimant bears the burden of proving his impairment

meets or equals one of the Listings. Reynolds-Buckley, 457 F. App’x at 863. If the

claimant’s impairment meets or equals one of the Listings, the Commissioner will

determine the claimant is disabled. 20 C.F.R § 404.1520(a)(4)(iii) and (d). At the


                                         5
third step, the ALJ determined Mr. Champion did not have an impairment or

combination of impairments that meet or medically equal the severity of one of the

Listings. (R. 18-21).

      If the claimant’s impairment does not meet or equal one of the Listings, the

Commissioner must determine the claimant’s residual functional capacity (“RFC”)

before proceeding to the fourth step. 20 C.F.R. § 404.1520(e). A claimant’s RFC is

the most he can do despite his impairment. See id. at § 404.1520. At the fourth step,

the Commissioner will compare the assessment of the claimant’s RFC with the

physical and mental demands of the claimant’s past relevant work. Id. at §

416.945(a)(4)(iv). “Past relevant work is work that [the claimant] [has] done within

the past 15 years, that was substantial gainful activity, and that lasted long enough

for [the claimant] to learn to do it.” Id. § 404.1560(b)(1). The claimant bears the

burden of proving that his impairment prevents him from performing his past

relevant work. Reynolds-Buckley, 457 F. App’x at 863. If the claimant is capable

of performing his past relevant work, the Commissioner will determine the claimant

is not disabled. 20 C.F.R. § 404.1520(a)(4)(iv) & (f).

      Before proceeding to the fourth step, the ALJ determined Mr. Champion has

the RFC to perform a limited range of light work. (R. at 21). More specifically, the




                                          6
ALJ found Mr. Champion had the following limitations with regard to light work,

as defined in 20 C.F.R. § 404.1567(b) 7:

          Should have a sit/stand opinion up to forty-five minutes at a time, less
          if needed. No operation of foot controls, climbing ladders, ropes or
          scaffolds. No excessive vibration, unprotected heights or hazardous
          machinery. Limited to unskilled work with the ability to attend and
          conference for two-hour periods at a time. Work that can be around
          coworkers throughout the day, but with only occasional interaction with
          coworkers. Contact with the public is not an essential part of the job
          duties.

(R. 21). At the fourth step, the ALJ determined Mr. Champion was unable of

performing his past relevant work. (Id. at 24-25). She then determined that he had

the ability to perform other jobs that were available. (Id. at 25). According, the ALJ

concluded Mr. Champion had not been under a disability as defined by the SSA

since December 18, 2013. (R. 26).




7
    Light work is defined by the regulations as follows:

          Light work involves lifting no more than 20 pounds at a time with frequent lifting
          or carrying of objects weighing up to 10 pounds. Even though the weight lifted may
          be very little, a job is in this category when it requires a good deal of walking or
          standing, or when it involves sitting most of the time with some pushing and pulling
          of arm or leg controls. To be considered capable of performing a full or wide range
          of light work, you must have the ability to do substantially all of these activities. If
          someone can do light work, we determine that he or she can also do sedentary work,
          unless there are additional limiting factors such as loss of fine dexterity or inability
          to sit for long periods of time.

20 C.F.R. § 404.1567(b).

                                                     7
III. Standard of Review

      Review of the Commissioner’s decision is limited to a determination whether

that decision is supported by substantial evidence and whether the Commissioner

applied correct legal standards. Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155,

1158 (11th Cir. 2004). A district court must review the Commissioner’s findings of

fact with deference and may not reconsider the facts, reevaluate the evidence, or

substitute its judgment for that of the Commissioner. Ingram v. Comm’r of Soc. Sec.

Admin., 496 F.3d 1253, 1260 (11th Cir. 2007); Dyer v. Barnhart, 395 F.3d 1206,

1210 (11th Cir. 2005). Rather, a district court must “scrutinize the record as a whole

to determine whether the decision reached is reasonable and supported by substantial

evidence.” Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983) (internal

citations omitted). Substantial evidence is “such relevant evidence as a reasonable

person would accept as adequate to support a conclusion.” Id. It is “more than a

scintilla, but less than a preponderance.” Id. A district court must uphold factual

findings supported by substantial evidence, even if the preponderance of the

evidence is against those findings. Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir.

1996) (citing Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990)).

      A district court reviews the Commissioner’s legal conclusions de novo. Davis

v. Shalala, 985 F.2d 528, 531 (11th Cir. 1993). “The [Commissioner’s] failure to

apply the correct law or to provide the reviewing court with sufficient reasoning for


                                          8
determining that the proper legal analysis has been conducted mandates reversal.”

Cornelius v. Sullivan, 936 F.2d 1143, 1145-46 (11th Cir. 1991).

IV. Discussion

      Mr. Champion makes two arguments in favor of remand. First, he contends

the ALJ failed to accord proper weight to the opinion from his treating psychiatrist,

Dr. Patrick Bruce Atkins. (Doc. 12 at 3-9). Second, Mr. Champion argues the ALJ

improperly evaluated his physical complaints. (Id. at 10-15). The Court addresses

each argument below.

      A. Treating Psychiatrist Opinion

      As just noted, Mr. Champion first argues that the ALJ erred in discounting the

opinion of Dr. Atkins, his “long-time psychiatrist.” (Id. at 3-9). Specifically, he

contends that the ALJ improperly rejected Dr. Atkins opinion without showing good

cause. (Id.). The Commissioner responds that the ALJ properly evaluated Dr.

Atkins’s opinions. (Doc. 13 at 7-12).

      A treating physician’s opinion “must be given substantial or considerable

weight unless ‘good cause’ is shown to the contrary.” Lewis v. Callahan, 125 F.3d

1436, 1440 (11th Cir.1997). The Eleventh Circuit Court of Appeals has stated that

“‘good cause’ exists when the: (1) treating physician’s opinion was not bolstered by

the evidence; (2) evidence supported a contrary finding; or (3) treating physician’s

opinion was conclusory or inconsistent with the doctor’s own medical records.”


                                         9
Phillips v. Barnhart, 357 F.3d 1232, 1240-41 (11th Cir. 2004). In rejecting a medical

opinion, the ALJ must clearly articulate his or her reasons for doing so.

      Dr. Atkins began treating Mr. Champion on September 8, 2014, and continued

through November 2016.8 (R. 416-40). In November 2015, Dr. Atkins completed

a “Medical Source Statement (Mental)” that had been provided by Mr. Champion’s

counsel. (R. 444-46). As noted by the Commissioner,

      The form explained, “It is essential that your answers be based on your
      estimate of the claimant’s current psychiatric/psychological impairment….”
      Dr. Atkins circled preprinted responses to indicate mild to marked mental
      limitations and circled “yes” to indicate Plaintiff’s “impairment(s) caused
      limitations that have lasted or can be expected to last for 12 months or longer
      at the level of severity indicated.” …. Under “Comments,” he wrote, “bipolar
      disorder,” “social anxiety disorder,” and “gen. anxiety disorder.”

(Doc. 13 at 10 (citing R. 444-46) citations omitted and italics added).

       The ALJ gave no weight to Dr. Atkins’s November 2015 Medical Source

Statement because it was “too far removed from the date last insured to be

reasonably considered as to whether [Mr. Champion] was disabled prior to June 30,

2014.” (R. 24). The Court finds there is substantial evidence in the record

supporting this conclusion.

       First, the medical records close in time to the relevant period support the

ALJ’s conclusion. Mr. Champion reported to Dr. Kevin Katona during a follow-up


8
 The Commissioner states in his brief that the relationship lasted only until September 2015.
(Doc. 13 at 10). However, the record includes treatment notes from Dr. Atkins up until
November 2016. (R. 543-566).

                                               10
visit on August 5, 2014, that his fatigue and anxiety were improving and he was

doing well. (R. 353). The following month, Dr. Atkins observed that while Mr.

Champion was still suffering from mental difficulties, he had fair insight, no memory

deficits, normal concentration, and fair insight and judgment. (R. 437). Dr. Atkins

noted in October 2014 that Mr. Champion was coping better, did not get as angry,

did not overact, and had more “pep.” (R. 433). His examination concluded that his

mood is improved, his affect is broad, and his thought processes are rational, logical,

and goal oriented. (Id.). In November 2014, Dr. Atkins noted Mr. Champion’s

mood as calm, his affect as broad, and his thinking as rational, logical, and goal-

directed. (R. 431). He also noted that Mr. Champion denied any anger issues,

reporting that Mr. Champion stated, “I haven’t had any anger issues;” “He ‘hasn’t

stewed about anything for a while and it is so nice;’” and “He feels more like himself

and he doesn’t lose control.” (Id.). By March 2015, Mr. Champion reported that he

was “doing well.” (R. 425). Dr. Atkins noted that Mr. Champion was stable and his

mood is bright, his affect is broad, and his thought processes are rational, logical,

and goal-oriented. (Id.). Dr. Atkins also noted that Mr. Champion stated that he had

recently gone shooting, he had been taking his medications and they were working

for him. (Id.). On June 29, 2015, Dr. Atkins noted that Mr. Champion reported,

“Overall, I have been pretty decent.” (R. 421). By December 2, 2015, Mr.




                                          11
Champion reported that he was doing good. (R. 564). He was active and his mood

was stable. (Id.). 9

       Second, other medical records support the ALJ’s conclusion, including the

following: Oct. 10, 2007 (Dr. William Standeffer-noting “[m]ood and affect is

appropriate”) (R. 293); Oct. 22, 2007 (Dr. Standeffer-same) (R. 294); January 11,

2008 (Dr. Standeffer-same) (R. 288); Mar. 7, 2008 (Dr. Standeffer-same)(R. 302);

Apr. 11, 2008 (Dr. Standeffer-same) (R. 296); May 9, 2008 (Dr. Standeffer-

same)(R.298); June 17, 2008 (Dr. Standeffer-(same) (R. 280); July 30, 2008 (Dr.

Standeffer-same)(R. 300); Aug. 27, 2008 (Dr. Standeffer-same) (R. 301); Sep. 9,

2009 (Dr. Chester Boston-same) (R. 284); Sep. 14, 2009 (Dr. Boston-same)(R.303);

Sep. 16, 2009 (Dr. Boston-same) (R. 289); Sep. 30, 2009 (Dr. Boston-same) (R.

284); Oct. 6, 2009 (Dr. Wesley Spruill-patient denies “nervousness, anxiety, mood

swings, depression”) (R. 460); October 14, 2009 (Dr. Boston-“[m]ood and affect are

appropriate”) (R. 278); Oct. 28, 2009 (Dr. Standeffer-same) (R. 292); April 19, 2010

(Dr. Boston-same) (R. 287); Aug. 23, 2010 (Dr. Boston-same) (R. 282); Aug. 14,

2012 (Dr. Bryan Givhan-“alert and oriented x3”) (R. 306); Sep. 7, 2011 (Dr. Katona-

denies depression, anxiety, stress, mood swings, irritability, poor focus and “Alert

& Oriented x3”)(R. 393-94); Jan. 31, 2012 (Dr. Katona-“Alert & Oriented x3”) (R.

9
 The Court does note that by October 20, 2016, Mr. Champion complained to Dr. Atkins that he
was “having a hard time.” (R. 547). He also complained of depression on November 17, 2016,
but noted that he was taking “every opportunity there is to work but they were few and far
between.” (R. 544).

                                            12
388); Feb. 13, 2012 (Dr. Spruill-“Denies: Nervousness, anxiety, mood swings,

depression”) (R. 476-79); Apr. 5, 2012 (Dr. Spruill-same) (R. 490-92); Apr. 12, 2012

(Dr. Spruill-same) (R. 497-500); May 3, 2012 (Dr. Spruill-same) (R. 504-07); Sep.

24, 2012 (Dr. Katona-complains of depression and anxiety, but denies stress and

irritability & “Alert & Oriented x3”) (R. 381-82); Oct. 11, 2012 (Dr. Katona-positive

for depression, but denies anxiety, stress, mood swings, irritability, poor focus;

“Alert & Oriented x3”) (R. 379); Apr. 17, 2013 (Dr. Katona-positive for depression

and anxiety, but denies stress, mood swings, irritability, poor focus; “Alert &

Oriented x3”) (R. 373); May 8, 2013 (Dr. Katona-“Alert & Oriented x3”) (R. 371);

Jun. 20, 2013 (Dr. Katona-complains of depression and anxiety, denies stress and

irritability & “Alert & Oriented x3”) (R. 368); Sep. 25, 2013 (Dr. Katona-“Alert &

Oriented x3”) (R. 365); Feb. 6, 2014 (Dr. Katona-“Alert & Oriented x3”) (R. 362);

Jun. 16, 2014 (Dr. Katona-Patient positive for depression, but denies anxiety &

stress, “Alert & Oriented x3”) (R. 358-59); Jul. 7, 2014 (Dr. Katona- Patient positive

for depression and anxiety, “Alert & Oriented x3”) (R. 356); Aug. 5, 2014 (Dr.

Katona positive for anxiety, “Alert & Oriented x3”) (R. 354); Oct. 10, 2014 (Dr.

Katona- denies depression, anxiety, stress, mood swings, irritability, poor focus,

“Alert & Oriented x3”) (R. 390-91); Jan. 5, 2015 (Dr. Katona-“alert and orientedx3”)

(R. 348); Jan. 12, 2015 (Dr. Atkins-“mood has been more stable overall” and “[h]e

is overall pleased with treatment”) (R. 427); Feb. 26, 2015 (Dr. Katona-positive for


                                         13
anxiety, but “alert and orientedx3”) (R. 346); May 5, 2015 (Dr. Katona-positive for

anxiety, but denies depression, stress, mood swings, irritability, poor focus, and

“alert and orientedx3”) (R. 343-44); Jul. 6, 2015 (Dr. Warren Holley-“alert and

oriented x3” & “Mood and Affect: normal”) (R. 317); Aug. 3, 2015 (Dr. Katona-

positive for depression and anxiety, but denies depression, stress, mood swings,

irritability, poor focus; “alert and oriented x3”) (R. 339-40); Sep. 24, 2015 (Dr.

Atkins-patient reports he is doing pretty well, he is taking his medications, Zoloft

has helped, no anger outbursts) (R. 417). This evidence demonstrates Champion’s

stability, his overall positive response to medication and treatment.

      Third, the evidence regarding Mr. Champion’s daily activities also supports

the RFC as determined by the ALJ. His activities include being able to prepare

limited meals, some basic household chores (e.g., dishwashing, washing clothes,

vacuuming, sweeping), necessary grocery shopping, and managing his finances. (R.

20, 23, 44-45, 236-38).

      In summary, the Court concludes that the ALJ has shown “good cause” for

assigning no weight to the mental health source statement signed by Dr. Atkins.

First, the mental health source statement was completed almost 18 months after the

date last insured. Second, it was an assessment of Mr. Champion’s current condition

in November 2015. Even to the extent the form states his “impairment(s) caused

limitations that have lasted or can be expected to last for 12 months or longer” that


                                         14
does not indicate Mr. Champion was disabled prior to June 30, 2014. 10 Third, Dr.

Atkins’ opinions on the form are inconsistent the medical and non-medical evidence

in and around the relevant period, as discussed above and by the ALJ. (See R. 22).

Thus, the Court finds that the determination of the ALJ is supported by substantial

evidence.

          B. Application of the Pain Standard

          Mr. Champion’s next argument concerns the adequacy of the ALJ’s

evaluation of his pain complaints. (Doc. 12 at 10-15). He contends the ALJ did not

“articulate with any degree of specificity her reasoning behind dismissing [his]

testimony in regards to the impact his pain has on his daily functioning.” (Id. at 10-

11). He argues, “Clearly, Plaintiff’s physical limitations prohibit his return to his

past work” and his physical RFC “is limited to less than the full range of sedentary

unskilled work activity. Thus, a finding of disabled is warranted under 201.00(h)(3)

of the Medical-Vocational Guidelines.” (Id. at 12 & 14). He further argues that the

prior finding of ALJ William Lawson that he (Mr. Champion) could perform “no

more than unskilled work at a limited range at a sedentary level is correct,” 11 and


10
  Even if the Court assumes that Dr. Atkins meant Mr. Champion had the limitations for the last
12 months, that would only be November 2014, five months after the insured period expired.
11
     Sedentary work is defined as follows:

          Sedentary work involves lifting no more than 10 pounds at a time and occasionally
          lifting or carrying articles like docket files, ledgers, and small tools. Although a
          sedentary job is defined as one which involves sitting, a certain amount of walking

                                                  15
warrants a finding of disabled. (Id. at 3 & 12). Lastly, he argues that he “is unable

to adequately maintain the necessary persistence or pace required to engage in basic

work activities.” (Id. at 15). The Commissioner counters that “the ALJ properly

evaluated [Mr.] Champion’s subjective complaints and the prior determination of

another ALJ does not undermine the present ALJ’s physical RFC fining for the

instant case.” (Doc. 13 at 15).

       In addressing a claimant’s subjective description of pain and symptoms, the

law is clear:

       In order to establish a disability based on testimony of pain and other
       symptoms, the claimant must satisfy two parts of a three-part test
       showing: (1) evidence of an underlying medical condition; and (2)
       either (a) objective medical evidence confirming the severity of the
       alleged pain; or (b) that the objectively determined medical condition
       can reasonably be expected to give rise to the claimed pain. See Holt
       v. Sullivan, 921 F.2d 1221, 1223 (11th Cir. 1991). If the ALJ discredits
       subjective testimony, he must articulate explicit and adequate reasons
       for doing so. See Hale v. Bowen, 831 F.2d 1007, 1011 (11th Cir. 1987).

Wilson v. Barnhart, 284 F.3d 1219, 1225 (11th Cir. 2002); see also 20 C.F.R. §§

404.1529. If a claimant satisfies the first part of the test, the ALJ must evaluate their

intensity, persistence, and effect on the claimant’s ability to work. See 42 U.S.C. §

423(d)(5)(A); 20 C.F.R. §§ 404.1529(c) & (d); 416.929(c) & (d). While evaluating

the evidence, the ALJ must consider whether inconsistencies exist within the


       and standing is often necessary in carrying out job duties. Jobs are sedentary if
       walking and standing are required occasionally and other sedentary criteria are met.

20 C.F.R. § 404.1567(a).

                                               16
evidence or between the claimant’s statements and the evidence, including his

history, medical signs and laboratory findings, and statements by medical sources or

other sources about how his symptoms affect him. 20 C.F.R. §§ 404.1529(c)(4) &

416.929(c)(4). In determining whether substantial evidence supports an ALJ’s

credibility determination, “[t]he question is not . . . whether the ALJ could have

reasonably credited [the claimant’s] testimony, but whether the ALJ was clearly

wrong to discredit it.” Werner v. Comm’r of Soc. Sec., 421 F. App’x 935, 939 (11th

Cir. 2011). The ALJ is not required explicitly to conduct a symptom analysis, but

the reasons for his or her findings must be clear enough that they are obvious to a

reviewing court. See Foote v. Chater, 67 F.3d 1553, 1562 (11th Cir. 1995). “A

clearly articulated credibility finding with substantial supporting evidence in the

record will not be disturbed by a reviewing court.” Id. (citation omitted).

      The ALJ summarized Mr. Champion’s testimony at the administrative hearing

as follows:

      [Mr. Champion] alleged that the primary reason he does not work is
      due to his psychiatric issues and his difficulty getting along with others.
      [He] also testified that physically, his lower back caused him the most
      difficulties, and he rated is pain level associated with his lower back at
      7/10, and further testified that he has had this pain level since he was
      17 years old. Furthermore, [he] alleged that he has shooting pain in his
      legs and hip, which has also been ongoing since he was 17 years old.
      Additionally, [he] alleged that he has numbing in his les, which started
      five years prior to the hearing, and that his fracture of his foot in
      December 2012 affects his ability to walk. Furthermore, [he] testified
      that he could not stand longer than 30 minutes, walk more than 50
      yards, sit longer than 30 minutes, or lift more than 20 pounds.

                                          17
       Nevertheless, [he] testified that he does not have anyone help him or
       take care of him and that he does the cooking, shopping, dishes,
       laundry, vacuuming, sweeping, takes out the garbage, cleans the house,
       and does some yard work. Finally, [he] testified that he would probably
       be able to work if he did not have any mental limitations.

(R. 23). The ALJ found that Mr. Champion’s medically determinable impairments

could reasonably be expected to produce the alleged symptoms, but his statements

regarding the intensity, persistence, and limiting effects of these symptoms were not

entirely consistent with the medical evidence and other evidence in the record. (R.

25).

       The Court finds that the ALJ’s determination is supported by substantial

evidence for a number of reasons.         First, while Mr. Champion does suffer

degenerative changes of the lumbar spine and status post-cervical fusion at C6-7, x-

rays from 2012 show only some chronic issues, but no acute fracture or subluxation

and that medical observations following his surgery show he had a full range of

motion, no neurological focal deficit, no edema of the lower extremities, and no joint

or bony abnormalities. (R. 305, 356, 382, 399).

       Second, to the extent Mr. Champion alleges his December 2012 foot fracture

limits his ability to walk, the record demonstrates that his foot has improved. In

December, Mr. Champion sustained a closed fracture of the second metatarsal bone.

His foot was placed in a boot. “By February 2013, there was increased trabeculation

consistent with healing, and in March 2013, the pain and swelling was minimal and


                                         18
the fracture appeared stable to manipulation, so the boot was removed and [he]

returned to wearing a shoe.”      (R. 23).    By April 2013, he reported no gait

abnormality. (R. 23, 373).

      Third, his restless leg syndrome symptoms improved by June 2013. (R. 23,

367). By September 2013, it was deemed to be chronic, but stable. (R. 23, 364).

Dr. Katona reported that Mr. Champion was doing better. (R. 365). His February,

June, and November 2014 visits indicated Mr. Champion was doing well and the

restless leg syndrome was deemed to be stable. (R. 23, 350-51, 357, 361). Evidence

demonstrating the lack of severity of the syndrome includes the fact that Mr.

Champion was merely provided with a handout on the subject during his November

visit. (R. 351). Additionally, as noted by the ALJ, “no medical provider [has] placed

any limitations on [Mr. Champion] as a result of this diagnosis, [he] was just given

a restless leg syndrome handout….” (R. 23 (citation omitted)).

      Fourth, the determination of the ALJ is further supported by other evidence

in the record. For example, Mr. Champion testified at the administrative hearing

that he could lift about 20 pounds. (R. 44). This is consistent with the requirements

for an ability to perform “light work.” Additionally, Dr. Atkins noted in his notes

of November 2014 that Mr. Champion had been doing some tractor work digging a

pond. (R. 23, 431).




                                         19
      To the extent Mr. Champion asserts that the ALJ in this instance should have

relied on the prior finding of ALJ Lawson that he (Mr. Champion) could perform

“no more than unskilled work at a limited range at a sedentary level is correct,” the

Court disagrees. By way of background, Judge Lawson determined on March 21,

2014, that Mr. Champion’s RFC finding for the period from July 15, 2009 through

March 21, 2014, included a limitation to sedentary work. (R. 77). The ALJ in this

instance noted that ruling, but determined that because Mr. Champion “could lift up

to 20 pounds and medical examinations showed that [he] had normal range of motion

with no neurological deficits, a light range of work is appropriate.” (R. 23).

      Mr. Champion’s prior unfavorable decision by Judge Lawson, which

adjudicated a claim for a prior period, is not dispositive on the present claim. See

McKinzie c. Comm’r of Soc. Sec, 362 F. App’x 71, 73 (11th Cir. 2010) (the ALJ did

not err in declining to give preclusive effect or defer to a prior finding when

considering an unadjudicated time period). In this case, the ALJ properly considered

the prior ruling and the evidence before her and correctly concluded that an RFC

including a light range of work is appropriate. (R. 23). Nothing in this record

undercuts this finding.    Mr. Champion has offered nothing to challenge this

determination.




                                         20
      Lastly, Mr. Champion argues in conclusory fashion that he “is unable to

adequately maintain the necessary persistence or pace required to engage in basis

work activities.” (Doc. 12 at 15). The ALJ discussed this contention and stated:

      …. Although [Mr. Champion] reported on his function report that he cannot
      concentrate well enough to follow even the simplest instructions sometimes,
      he also reported that nobody takes care of him and that he has the independent
      ability to prepare meals, do light cleaning, do laundry, drive and go grocery
      shopping, and manage his financials without assistance…. At the hearing,
      [Mr. Champion] alleged that he has constant pain in his lower back, which
      could interfere with his concentration. However, [he] also confirmed that he
      does not have anyone help him and that he does the cooking, shopping, dishes,
      laundry, vacuuming, sweeping, takes out the garbage, cleans the house, and
      does some yard work.

(R. 20). As with the last issue, nothing in this record undercuts this finding. Mr.

Champion has offered nothing to challenge this determination. Substantial evidence

supports the ALJ’s determination that Mr. Champion is not disabled.

V. Conclusion

      Having reviewed the administrative record and considered all of the

arguments presented by the parties, the undersigned find the Commissioner’s

decision is supported by substantial evidence and in accordance with applicable law.

Therefore, the Court finds that the ALJ’s decision is due to be AFFIRMED. A

separate order will be entered.




                                         21
DATED this 9th day of April, 2020.



                             _________________________________
                             JOHN E. OTT
                             Chief United States Magistrate Judge




                               22
